 PAINTERS LOCAL 272511PaintersLocal272, Brotherhood of Painters,Decora-tors and Paperhangers of America,AFL-CIO;Operating EngineersLocal 3,International Unionof Operating Engineers,AFL-CIO;Hod Carriers'and Laborers'Local690, InternationalHod Car-riers', Building and Common Laborers'Union ofAmerica,AFL-CIO;CarpentersLocal 1323,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIOandHoward H.Whitney.Case 20-CC-659September22, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 14, 1967, Trial Examiner David F.Doyle, issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondents Painters, Laborers,and Carpenters filed exceptions to the Trial Ex-aminer's Decision and briefs in support thereof, andthe General Counsel filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.Howard H. Whitney is a general contractor en-gaged in constructing homes for Ted Shuler, a landdeveloper, at Marina Beach Tract housing develop-ment.Whitney has had collective-bargaining con-tracts since February 12, 1965, with PeninsulaCraftsmen and Workers Association.In July 1966, Paul Richards, the Carpenters'business agent, asked Whitney if he could speak tohis men about joining the Carpenters. Whitney saidhe had no objection, and when asked by Richardswhether he would sign a contract if the men joinedthe Carpenters, Whitney replied that he would, butthat "it would be left strictly up to the men."About December 1, 1966, the Carpenters beganpicketing the entrance to the Marina Beach projectwith signs reading, "Howard H. Whitney Unfair,Refuses to hire AFL-CIO Carpenters, UnfairLaborPractice,CarpentersLocal1323,AFL-CIO." The picketing continued until January7, 1967. During the period of the picketing, Whit-ney had five of his own employees, who were car-penters, employed at the site. Also working at thesitewere employees of Marina Plumbing & Hard-ware Inc., herein called Marina Plumbing; RossRoofing, Lovell Austin Sheetrock Company, and A& A Electric.On December 7, 1966, agents of the fourRespondent Unions were present at the MarinaBeach Tract. Three employees of Marina Plumb-ing, two of whom were members of the Engineersand the third a member of the Laborers, saw theunion agents, left their work, went off the site, andasked Harley Davidson, business agent of the En-gineers, to tell them what they should do. Davidsonreplied that he could not tell them what they shoulddo, but that "every engineer knows what to doabout a picket line," and referred them to theUnion's bylaws. Davidson also said, "It's a crafts-men's picket and we all have to stick together onthis thing," or words to that effect.The three employees then told their "boss,"Harry Smith, that they would rather not return towork that day and left the site. All three employeesreturned to work the following day and continuedto work despite the picketing. A day or two later,Davidson appeared at the jobsite, looked at theunion cards of some of Marina Plumbing's em-ployees, and made some notes on a pad.We find, in agreement with the Trial Examiner,that the Carpenters had a labor dispute with Whit-ney, in support of which it established a lawfulpicket line at the entrance to the site where Whit-ney's employees were working, with signs clearlyidentifyingWhitney as the person with whom itsdispute existed.2We also find, in agreement with the Trial Ex-aminer, that Respondent Engineers, by the conductof its agent Davidson described above, in supportof the Carpenters' dispute with Whitney, inducedand encouraged individuals employed by MarinaPlumbing, a neutral employer, to refuse to performservices, and thereby also coerced and restrainedMarina Plumbing, all with an object of forcingMarina Plumbing to cease doing business withWhitney, in violation of Section 8(b)(4)(i) and (ii)(B)of the Act.We do not agree with the Trial Examiner, how-ever, that any other violations were committed.Thus, except as specifically found above, there isno evidence that the Engineers, or any of the otherRespondent Unions requested any other employeesof subcontractors to stop working or otherwisesought to exert secondary pressure on Whitney in'Respondent Engineers did not file exceptionsto the TrialExaminer'sDecision.2Moore DryDock Company, 92NLRB 547, 549.167 NLRB No. 68 512DECISIONSOF NATIONALLABOR RELATIONS BOARDsupport of the Carpenters' dispute with him. Thecomplaint did not allege any joint or concerted ac-tion by the Respondents. And there is no evidenceof any agreement or understanding among them, oreven that their agents arrived at the site together, oroverheard Davidson's conversation with the threeMarina Plumbing employees on the occasion inquestion. The mere presence of the business agentsat or near the jobsite does not, standing alone,establish mutual agency of all Respondent Unions.Nor are we prepared to say in the circumstances ofthis case that the Painters, Laborers, and Carpen-ters were under an obligation to disavow the state-ments made by the business agent of the Engi-neers.3Accordingly, we find, contrary to the Trial Ex-aminer, that a preponderance of the evidence failsto establish that Respondent Engineers violated theAct in any manner other than as found above, orthat the Respondent Painters, Laborers, and Car-penters violated Section 8(b)(4)(i) or (ii)(B) of theAct in any manner.signed copies for posting by Marina Plumbing &Hardware Inc., if it be willing, at its place of busi-ness, including all places where notices to its em-ployees customarily are posted.(c)Notify the Regional Director for Region 20,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as it al-leges unfair labor practices not found herein.3Building and Construction Trades Council of Tampa and Vicinity(Tampa Sand and MaterialCompany), 132 NLRB 1564." In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICE TO ALL OURMEMBERS,OFFICERS ANDAGENTS, AND TO MARINA PLUMBING ANDHARDWARE INC., AND ITS EMPLOYEESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respond-ent,OperatingEngineersLocal 3, InternationalUnion of Operating Engineers, AFL-CIO, its of-ficers,agents, and representatives, shall:1.Cease and desist from:(a)Inducingorencouraging employees ofMarina Plumbing & Hardware Inc. to engage in astrike or refusal in the course of their employmentto perform services with an object of forcing orrequiring the above-named company to cease doingbusiness with Howard H. Whitney.(b)Threatening, coercing, or restraining MarinaPlumbing & Hardware Inc. with an object of forc-ing it to cease doing business with Howard H. Whit-ney.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Post at its offices and meeting halls includingall places where notices to its members customarilyare posted, copies of the attached notice marked"Appendix."4 Copies of said notice, on forms pro-vided by the Regional Director for Region 20, afterbeing duly signed by an authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b)Promptly, after receipt of copies of the saidnotice from the Regional Director, return to himPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT induce or encourage em-ployees of Marina Plumbing and HardwareInc. to refuse in the course of their employmentto perform any service with an object of forcingor requiring Marina Plumbing and HardwareInc. to cease doing business with Howard H.Whitney.WE WILL NOT threaten, coerce, or restrainsaidMarina Plumbing and Hardware Inc. withan object of forcing or requiring it to ceasedoing business with Howard H. Whitney.OPERATING ENGINEERSLOCAL 3,INTERNA-TIONAL UNION OFOPERATING ENGINEERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If anyone has any question concerning this noticeor compliance with its provisions, he may commu-nicate directly with the Board's Regional Office,13050 Federal Building, 450 Golden Gate Avenue,Box 36047, San Francisco, California 94102,Telephone 556-3197. PAINTERS LOCAL 272TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner: This proceeding,brought under Section 10(b) of the Act, was heard atMonterey, California, on March 21, 1967, pursuant todue notice to all parties.'This proceeding was initiated by the filing of a ChargeAgainst Labor Organization or Its Agents with the Re-gional Office (San Francisco, California) by Whitney onDecember 8, 1966. An amended charge was also filed byWhitney on December 15, 1966, and a second amendedcharge on January 30, 1967. The complaint herein was is-sued by the Regional Director, Region 20, on February8, 1967.The complaint alleged in substance that the Respond-ent Unions had violated Section 8(b)(4)(i) and (ii)(B) andSection 2(6) and (7) of the Act, by certain conduct whichwillbemore specifically described hereinafter. TheRespondentUnions duly filed answers denying allcharges of unfair labor practices and at the hearing, tookthe position, in substance, that the General Counsel hadfailed to establish by a preponderance of the evidencethat each or any of the Respondents had committed theunfair labor practices alleged in the complaint. Theanswer and the contentions of the Respondent Unionswill also be set forth more at length hereinafter.At the hearing all parties were represented, were af-forded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on theissues, to argue the issues orally upon the record, and tofile briefs and proposed findings. The General Counsel,the Carpenters, and Painters have all filed briefs whichhave been carefully considered.Upon the entire record and my observation of the wit-nesses, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONS1.THE BUSINESS OF THE COMPANIESUpon the pleadings, the stipulations of the parties, andall the evidence herein, thee various business operationsof the various companies are found to be as follows:(a)Howard H. Whitney, the Charging Party, is an in-dividual and the sole proprietor of a general contractingbusiness in the vicinity of Marina, California. Since on orabout November 28, 1966, Whitney has been engaged, asa general contractor in the construction of homes inMarina, California, at a construction site known as theMarina Beach Tract.(b)The Marina Beach Tract is being constructed byWhitney, as general contractor for Ted Shuler, hereincalled Shuler, an individual who engages in the businessof land development.(c) In connection with the construction of the Marina'in this DecisionPaintersLocal 272, Brotherhood of Painters,Decorators and Paperhangers of Amenca, AFL-CIO, is referred to as thePainters or Respondent,Operating Engineers Local 3, InternationalUnion of OperatingEngineers,AFL-CIO, as theEngineersor Respond-ent Engineers,Hod Carriers' and Laborers' Local 690, International HodCarriers', Building andCommon Laborers' Union of America, AFL-CIO,as theLaborersor RespondentLaborers, Carpenters Local 1323, UnitedBrotherhood of Carpenters and Joiners of Amenca, AFL-CIO, as theCarpentersor RespondentCarpenters;and theRespondents collectivelyas theRespondentsor RespondentUnions; Howard H. Whitney, as Whit-513Beach Tract, Whitney subcontracted certain work ofvariousother employers, including, among others,Marina Plumbing, A & A Electric, Lovell AustinSheetrock Ross Roofing, Dooley-Bruno Stucco, Surf TileCo , and Rainey Flooring Co.(d)At the hearing counsel for the parties stipulatedinto evidence a document, which is a compilation of thebusiness records of H & H Lumber Company, which dis-closes the amount of materials sold to Shuler for use onthe Marina Beach project, which is the tract involved inthis proceeding. This document establishes that H & HLumber Company supplied material from outside ofCalifornia to Shuler in the amount of $31,657 52 andmaterial from intrastate sources in the amount of$70,526.02.Upon the above facts I find that the annual indirect in-flow to the jobsite concerned exceeded $50,000 on an an-nual basis. I also find on the basis of Shuler's uncon-tradicted testimony that Shuler's operations at the jobsitemeet the Board's retail standards, in that annual sales willexceed $500,000 and there is substantial flow of goodsfrom outside the State of California.2The Board has held that in secondary boycott situa-tions the operations of the primary employer (Whitney)may be considered in determining whether the Board's ju-risdictional standards are met, as well as the combinedoperations of the primary employer and the business ofany secondary employers if the site is affected by thepicketing.3Therefore it is found that Whitney, Shuler, MarinaPlumbing, A & A Electric, Lovell Austin Sheetrock,Ross Roofing, Dooley-Bruno Stucco, Surf Tile Co., andRainey Flooring Co. are employers engaged in commerceor in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act, and the Board has ju-risdiction over Shuler and the dispute involved in thiscase.II.THE LABORORGANIZATIONS INVOLVEDThe pleadings establish and it is found that the Re-spondentUnions are labor organizations within themeaning of Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges that since December 1, 1966,the Carpenters, acting by certain of its representatives,has established and maintained a picket line at a housingdevelopment known as Marina Beach Tract, and thereby,(1) induced or encouraged individuals employed byMarina Plumbing, A & A Electric, Lovell AustinSheetrock, Ross Roofing, Dooley-Bruno Stucco, SurfTile Co., and Rainey Flooring Co. to engage in a strike orrefusal in the course of their employment to perform ser-ney or the Charging Party, the National Labor Relations Board, as theBoard, the General Counsel of the Board and his representatives at thehearing, as the General Counsel, and the Labor Management RelationsAct, as amended, as the Act2Hygienic Sanitation Company,118 NLRB 1030,American Televi-sion, Inc of Missouri,i I 1 NLRB 164,Essex County, Carpenters Coun-cil (Fairmount Construction Co), 95 N LRB 969.3CommissionHouse Drivers (Euclid Foods),118NLRB 130,McAllister Transfer, Inc,110 NLRB 1769 514DECISIONSOF NATIONALLABOR RELATIONS BOARDvices for their employers at the Marina Beach Tract; and(2) threatened, coerced, or restrained the specific compa-niesand Ted Shuler, the land developer, who wasdeveloping the Marina Beach Tract to cease doing busi-ness with Whitney.The complaint also alleges that Davidson and Bullard,the Engineers' business agents; Richards, the Carpenters'business agent, Holt, the Laborers' business agent, andJewert, the Painters' l$hsiness agent, told individuals em-ployed by Marina Plumbing to stop work and thereby: (1)induced or encouraged individuals employed by MarinaPlumbing to engage in a strike or refusal in the course oftheir employment to perform services for their employerat the Marina Beach Tract; and (2) threatened, coerced,or restrained Manna Plumbing, and that the object of allthe conduct alleged was the forcing or requiring MarinaPlumbing, Shuler,A & A Electric, Lovell AustinSheetrock, Ross Roofing, Dooley-Bruno Stucco, SurfTile Co., and Rainey Flooring Co. to cease doing busi-ness with Whitney and that the aforesaid conduct violatesSection 8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) ofthe Act.The Respondents filed timely answers which deniedthe commission of any unfair labor practices and at thehearing, which resulted in a largely stipulated record, theRespondents each took the position that the GeneralCounsel's evidence was insufficient to establish the com-mission of any unfair labor practice by any Respondent,and each Respondent moved for the dismissal of the com-plaint.B.The EvidenceThe hearing herein was brief, being comprised mostlyof certain stipulations of counsel that shortened the takingof oral testimony and the testimony of Howard Whitney,the general contractor and Charging Party herein, andTed Shuler, the land developer. The testimony and ap-propriate stipulations will be set forth in chronologicalorder so the reader may view the controversy as itdeveloped.Whitney testified further that he also had anagreementby which Shuler was to pay him 25 percent of all contractlabor in addition to the finished labor as far as "framing"was concerned. Whitney explained that under his con-tract the arrangement he had with Shuler was that heasked for bids from subcontractors, and chose the biddershe desiredAfter that he saw that the subcontractorswork was done in a satisfactory mannerand as it wascompleted he certified their bills for payment by Shuler.He said that he supervised the whole operation, andShuler paid the bills as he certified them. Shuler from timeto time settled with him. Whitney saidhe supplied nomaterials to the job, only some labor and supervision ofthe project.Whitney said he personally had noarrange-ment for electrical or plumbing work, or the excavating orgrading of the sites for the buildings.Ted Shuler, called as a witness by the General Coun-sel, stated that he is a developer and builder of homes. Hedoes not build the homes himself but hires contractors tobuild the homes for him. In the last few years he has usedcontractorsnamedHerman Cox, Ed Lundblad, EverettWhitney, and Howard Whitney. He started to employHoward Whitney in August 1966 and had him buildhomes in MarinaPines,Oakhills No. 1, Marina Beach,and severalsinglehousesnot ina subdivision. The homesin the Marina Beach area averaged between $22,000 and$26,000 in price.When the Marina Beach Project iscompleted he will have built 52 homes at the project.Shuler testified that he borrows money from the banksto finance a great deal of his operationsand he is mostanxious to see that the general contractors keep theircommitments as to time because of interest on theseloans. Shuler said he expects to sell well overa milliondollars worth of homes between November 1966-67. Hesaid that he hired Whitney as the general contractor andWhitney gets the bids from the subcontractors and okaysthem, and he also okays the necessary lists of lumber andothermaterials.Shuler's bookkeeper makes out thechecks to the contractors concerned. Shuler hasnothingto do with the contractors except to pay their bills as sub-mitted. Day-by-day supervision of the performance of thesubcontractors is up to Whitney.C.TheShuler-Whitney RelationshipHoward H. Whitney,called as a witness by theGeneral Counsel,testified that he is in the business ofgeneral contracting and at the present time is engaged inthe construction of single-family residences for TedShuler.He identified his contract with Shuler in regard tothe building of homes at Marina Beach Tract.This docu-ment reads as follows:AgreementThis agreement is to put in writing our standingagreement entered into approximately August 18,1966.Howard H. Whitney to build homes for TedShuler at a contract bid price for framing labor.Labor for finishing shall be at cost plus $125.00 perhouse.This agreement can be terminated by either partyupon thirty (30) days written notice./s/ Teddy ShulerTeddy Shuler/s/Howard H. WhitneyHoward H. WhitneyD.The Beginning of the ControversyIn the course of his testimony Whitney said that he hadbeen engaged in this work for Shuler since the middle ofAugust 1966 and that he had labor contracts with thePeninsula Craftsmen and Workers Association. At thatpoint after a discussion by all counsel, counsel for theGeneral Counsel stated, "I make no contention of anyviolation of Section 8(b)(4)(D) of the Act or any jurisdic-tional ... [dispute]." Whitney said that he first signed acontract with the Peninsula Craftsmen and Workers As-sociation on February 12, 1965, and the last one that hesigned was around the last of July 1966.E.The Carpenters ActivityWhitney testified to the beginning of this controversy.He said that in July 1966, Paul Richards,business agentof the Carpenters, approached him at the jobsite atMarina Pines subdivision and asked Whitney ifhe couldspeakto the men on the job about getting them to join theCarpenters. Richards said that he was "not going to gobehindWhitney's back or anything."Whitney toldRichards thathe had no objection. Richards asked Whit- PAINTERSLOCAL 272515ney, if the men agreed to join the AFL, would Whitneysign a contract with that organization. Whitney answeredin the affirmative, but added that "it would be left strictlyup to the men." After that Whitney was informed thatRichards had talked to the men'and that later the men hadattended a meeting at Richardsl' home. Whitney said heheard no more from Richards until picketing commencedat the Marina Beach Tract.F.The PicketingItwas stipulated by all counsel at the hearing that on orabout December 1, 1966, that Respondent Carpentersbegan picketing the Marina Beach Project with signsreading, "Howard H. Whitney Unfair, Refuses to hireAFL-CIO Carpenters,Unfair Labor Practice,Carpen-tersLocal 1323, AFL-CIO."Itwas further stipulatedthat picketing with these signs continued at Marina BeachProject until January 7, 1967.Itwas also stipulated by counsel that during andpreceding the period of picketing mentioned herein,picketing also took place at another physical location,where homes built by Whitney were being offered for saleby Shuler and that the signs at this project read, "To con-sumers only; please do not purchase or rent these units.Built under substandard wages and conditions. Carpen-tersLocal 1323."Whitney testified that during the period of the picketingatMarina Beach Project he had subcontractors workingon the job;they were Marina Plumbing and Hardware,Ross Roofing,Lovell Austin Sheetrock Company, and A& A Electric.During this period the subcontractors hadtheir employees working on the jobsite.When the picket-ing began Whitney had five carpenters,his own em-ployees on the jobsite.G. The Advent of the Business AgentsIt is undisputed that the Carpenters' picket was at theMarina Beach Tract as related above on December 7,1966, when a group of business agents, representing theRespondent Unions, came to the tract and had conversa-tionswith some of the men variously employed on thetract.All counsel stipulated that the affidavits of the threeemployees involved could be received in evidence andconsidered on the merits of the case in lieu of oraltestimony. Since the affidavits are relatively short theyare set forth verbatum, except that the venue, address in-formation, and jurat of each are omitted. All wereproperly executed before Edward E. McDaniel, Boardagent.AFFIDAVIT OF PAUL PECORAROSince about May 1963 I have been continuouslyemployed by Marina Plumbing & Hardware Inc.,Marina California. Harry Smith is the owner. I am amember of Operating Engineers Union Local #3. Ihave been a member of this union since aboutDecember 1965. My employer has a labor agreementwith my union Local #3.On December 7, 1966 my employer sent me andfour other employees to work on the Marina Beachsubdivision project (housing development) of TedShuler and his general contractor Howard Whitney.When we arrived we saw a man parked near the mainentrance to the tract. The five of us arrived in a com-pany truck and in the car. of employee PennyNorthcut.We entered the site along the southwestside through the field about 100 yards from the en-trance.We were to work on a sewer line and not onthe houses themselves. My employer was putting inthe sewer for Calabreese Construction company--who had a contract with Monterey Savings & LoanCo., a developer.At about 10:00 a.m. we looked up and saw severalUnion representatives out off the street, Lake Drive,standing with field glasses looking onto the projectsite.We decided to go off the site and talk with theseunion agents. We recognized Harley Davidson busi-ness agent of Local #3 as one of the men there.When we got up to the road we foundKen HoltofLaborers Union Local 690,Paul Richardsof Car-penters Local 1323,Jack Bullardof the EngineersLocal #3 and another gentleman withDavidson. Ishook hands with them when we got there. Jack Bul-lard passed out his card to the other employees there.We asked Mr. Davidson to tell us what to do. Apicket was there at this time with a sign. I do not re-call what the sign said at this time.Davidsontold us that he could not tell us what todo but that our by-laws tell us what to do about asanctioned picket line. He said "I can't tell you whatto do or how to do it. I can't tell you to go across thepicket line or not to, but every Engineer knows whatto do on a picket line," or words to that effect.Davidson was the only business agent talking.Penny Northcut asked Harley about our workingon a different job for Monterey Savings & Loan andthe fact that the picket was on Howard Whitney'shomes construction on four lots. Davidson looked atRichards and asked "How about this?" Richards &Davidson turned away and mumbled something.Richards said nothing to me and I did not overhearwhat was said between Richards and Davidson.Davidson then looked to us and said something tothe effect "its a craftsmen's picket and we all have tostick together on this thing."We all (the employees) then left and returned toour shop. Mr. Smith our employer was there. He toldus to go back to the tract and said that he would beright over.We went back. When Mr. Smith got therehe had a conference with all the union representa-tives.He then came over to where we were and toldus to all go back to work. We told Smith we'd rathertake the rest of the day off until this thing was settled.(we were all mixed up, we didn't want to get in trou-ble with the Union and neither did we want to get introuble with our boss. Mr. Smith told Harley that wewere going to group our equipment for about an hourand then leave the site. Mr. Davidson then said al-right.We knocked off and went home about 11:30a. m.We came back to the shop the next day and wewere told by Mr. Smith to go back to work becauseitwas an illegal picket. We all went back to work. Wecrossed onto the site at the Southwest corner of thetract each day-away from where the picket was.Ihave not talked to any union agent since. Therehas been no picket on the Marina job in the last twodays.Ihave read the above statement and I certify thatthe facts given are true and accurate to the best of myknowledge and belief./s/ Paul M. Pecoraro310-5410 - 70 - 34 516DECISIONSOF NATIONALLABOR RELATIONS BOARDAFFIDAVIT OF ERNEST NORTHCUTIam employed by Marina Plumbing & HardwareInc.,Marina, California. I am a member of OperatingEngineer Union Local #3. I have been a member ofLocal #3 about 10 years. My employer has a laboragreementwith OperatingEngineersUnion Local#3.On December 7; 1966 my employer sent aboutfive of us employees to the Marina Beach project site(a subdivision development of Ted Shuler under con-struction) to put in sewers under a contract my em-ployer has with the developers. We were not workingon Shuler's houses but on the streets going into thesubdivision and the streets of the subdivision. We ar-rived at the site and got started about 8 a.m. We en-tered from the southwest corner of the site. Therewas a picket at the north end of the tract at the en-trance to it.At about 10:00 a.m. we noticed a group of men inor near the cars of Harley Davidson of Local 3 andof Paul Richards of Carpenters Union Local 1323.1 told the fellows "well I see some business agents onthe road, I go down and talk to them." We all wentdown.When we got to where they were standing I sawHarleyDavidson,Paul Richards, Ken HoltofLaborers Union Local 690, and two others. I toldDavidson that we were not working for Whitney(contractorHoward Whitney's name was on thepicketsign beingcarried by a Carpenters UnionLocal 1323 picket) but for a contractor under Mon-terey Savings & Loan, one of the developers. David-son was asked by employee Paul Pecararo [sic]what we should do. Davidson said he couldn't tell useither to work or not to work. He referred us to ourunion book. He said "each member should knowwhat his by-laws say" or something like that.When I told Davidson that we were not workingforWhitney I believe Davidson asked Richardsabout it. I don't recall that Richards said anything.After we had talked with the business agents wedecided to leave the site.We leftand returned to theshop. Our boss Harry Smith told us to go back out tothe site,saying he would come out too. We all wentback. Harry spoke with the business agents. He thencame over to us telling us to go back to work. I toldHarry I'd rather not go back that day.(all the mensaid that.) Harry told us that he had told the businessagent that if there wasn't a picket on our(sewer) jobwe were going back to work that next day. We leftthe site then. The following day we returned. Thepicket was still there.The second day or so after the incident with thebusiness agents I was working on the Marina Beachproject with two or three other employees of MarinaPlumbing whenLocal #3business agent HarleyDavidson came onto the site. He asked me for myunion card.Ihanded it to him and he took my name,social security number,and card number I think. Idid not see exactly what all he copied down. Heasked what other Marina Plumbing employees wereworking that day and where. I told him this. David-son did not say why he wanted this information.That was the last I saw of Harley Davidson or anyof the Union representatives.I have readthe abovestatement and Icertify thatthe facts given are true and accurate to the best of myknowledge and belief./s/ Ernest R. NorthcutAFFIDAVIT OF JOHN H. WHITNEYSince about October (early October) I have beencontinuously employed byManna Plumbing &Hardware Inc., Marina California, as a laborer. 1 ama member of Laborers Union Local 690 out of Mon-terey,California.My union business agent is KenHolt.My employer has a labor agreement with mylocal, I understand. I was sent to my employer HarrySmith throughthe Local's hiring hall,Iwas with Marina employees Paul Pecarora [sic],Ernest Northcut, Gary Portlock & Larry DeLeonworking on the Marina Beach development construc-tion site when five union business agents arrived, in-cludingKen Holt, Harley Davidson of OperatingEngineers and Paul Richards of the CarpentersUnion.We firstsaw these union agents as they were onthe road in front of the site. One of them had fieldglasses looking onto the site.We saw a picket at theentrance carryinga sign namingHoward H. Whitneyas beingunfair to Carpenters Union Local 1323.We decided to go up on the road and talk to thebusiness agents to find out what we should do. Istood there as the others talked. Harley Davidsondid most of the talking.He said"I can't tell you towork and I can't tell you not to work," but he left uswith the impression that we should not continue towork behind the picket line. Harley was told by oneof the employees that we were working on the sewersand not on Whitney's houses under construction. Iheard Davidson say, "its a craftsmen's picket and weare all in this thing together," or words to that effect.My business agent Ken Holt was there but he saidnothing.We decided to leave the project then.We wentback to the shop. When we got their [sic] boss HarrySmith told us to return to the site and that he wouldcome out himself. We did go back.Harry came outand he spoke with the business agents alone.He thencame over to where we were and told us to return towork. The majority of the employees told Harry thatthey would rather not return that day. Harry finallyagreed to this but told us that we'd have to return thefollowing day unless the Union actually picketed oursewer job.We returned the following day andworked in spite of the presence of the Union's picketagainstWhitney.A couple of days later Local #3 agent HarleyDavidson came to the site.He came over to me andasked my name.He had a pad with him and I'mpretty sure he wrote it down. All I gave him was myfirst name. Davidson said at the time"we are in thistogether and we have to hang together,"or words tothat effect. I asked Davidson why they couldn'tcome right out and tell us if we should work or not, orwhether we could be ordered off the site or not.Davidson made no reply to my question. There wereseveral other employees around at the time andsomeone asked Davidson(Idon'tremember justwho) whether we could be fined for working whilethat picket was out against Whitney.Davidson's PAINTERS LOCAL 272517reply to that question was "I don't know." Davidsonalso took the names of two other fellows, PennyNorthcut and an apprentice plumber working with usthat day at the site.I have not talked with any Union agent since.Ihave read the above statement and I certify thatthe facts given are true and accurate to the best of myknowledge and belief./s/ John H. Whitney'Concluding FindingsCounsel for the Respondents at the hearing and coun-sel for the Carpenters and the Painters in their briefs in-sist that there is insufficient evidence to support a findingthat any of the Unions committed the unfair labor prac-tices alleged in the complaint. At the hearing each of theRespondents pointed out that there was nojoint actionofRespondents alleged in the complaint nor was any kind ofagreementorunderstandingbetween theUnionsestablished by evidence at the hearing which wouldrender each of the Unions the agent of the others. In es-sence, it is the claim of the Respondent Unions that thefact that the business agents were together at the MarinaBeach Tract at a specific time, should not impute mutualagency to the Respondent Unions, any more than anytype of meeting could constitute the individual partici-pants in the meeting, the agent of each other.The Trial Examiner, upon a review of all the evidencehere, is of the opinion that this proposition of Respond-entshas limited application because here there is muchmore conduct than mere presence of the business agentson the Marina Beach Tract.Counsel for Respondent Carpenters points out that thepicket signs of the Carpenters identified Whitney as theparty with whom the Carpenters had their dispute andthat thesignsread as follows, "Howard H. Whitney Un-fair, refuses to hire AFL-CIO carpenters, unfair laborpractice, Carpenters Local 1323, AFL-CIO." It is hiscontention that since this picketing was for a lawful objec-tive and was conducted in accordance withMoore DryDockstandards that his Union cannot be found guilty ofunfair labor practices.Unfortunately, forRespondentUnions, there areBoard decisions which have dealt with these contentionsand sets of facts almost identical with those here, andhave found the participatingunionsguilty of unfair laborpractices.It is undisputed that the Carpenters were conductingpicketing at the Marina Beach Tract with the picket signsset forth above when the group of union business agentscame to the property. With their appearance, two mem-bers of the Engineers and one member of the Laborersstopped work and went to talk to the group of businessagents.In substance, the employees asked the businessagents what they should do, to continue work or to stop.Pecoraro asked Davidson what the men should do.Davidson replied that he could not tell them what to do,that he could not tell them to cross or not to cross thepicket line, "but every engineer knows what to do on apicket line" or words to that effect. Davidson also lookedat the men and said, "its a craftsman picket and we allhave to stick together on this thing." The men stoppedwork. On the following day the men went back to work onthe advice of their employer. Davidson appeared at thejobsite again and asked the men for their union cards. Heexamined them and made some notations in his notebookand handed the cards back to the men.The circumstances here related are practically thesame as those inNortheastern Washington - NorthernIdaho Building and Construction Trades Council,152NLRB 975, 980. In that case the Board wrote:While literal compliance with the standards ofMoore Dry Dockmay indicate the primary nature ofcommon situs picketing, we have held that such aninference is not conclusive but may be negatived byother relevant evidence disclosing the Respondents'true objectiveto be to enmesh neutral employers andemployeesin itsdispute with the primary employer.Thus we must also consider the impact of the in-stances involving oral inducements of neutral em-ployees working on the Union Oil project describedabove. [Emphasis supplied.]In response to a question by Painting ForemanStarr to his union business agent as to what effect heshould give to the picketing, Starr was reminded ofhis "obligations" as a member of the union and to usehis own judgment. Hanson, a union carpenter, wasapproached on the job by business agents of both thePainters and Sheet Metal Workers and asked by thebusiness agent for the Sheet Metal Workers if heknew Raingutter was not a union employer.Thereafter, Hanson was asked to come down to theunion hall by the Carpenters' business agent wherehe was told that Drywall had not signed a union con-tract.Neither Starr nor Hanson thereafter workedwhen Respondents picketed the Union Oil site. Wefind under all the circumstances that the incidents in-volving Starr and Hanson went beyond mere expres-sion of neutrality and their purpose and effect was toinduce employees of secondary employers to ceaseworking. Accordingly, we conclude that by such con-duct the Respondents induced and encouragedrefusals by these employers to continue working inviolation of Section 8(b)(4)(i)(B).Moreover, we further find that the thrust of suchinducements belied the ostensible purpose of theRespondents' picketing as being addressed only tothe public and the primary employer.In our opinionthe incidents disclosed that the true objective of theRespondents' picketing on the Union Oil site wasdeliberately to enmesh neutral employers in a disputeof no direct concern to them, and thereby restrainedand coerced the secondary employers in violation ofSection 8(b)(4)(ii)(B) of the Act.There is also a line of cases which hold that where aunion or unions try to enmesh the employees of neutralemployers in the dispute by causing them to cease work-ing, the presumption of legality in Moore Dry Dockpicketing is overcome and the picketing and the induce-ment both transgress the prescription of Section8(b)(4)(B) of the Actand sincethe inducement of neutralemployees to cease work under the circumstances alsorestrains and coerces secondary employers the conductviolatesSection8(b)(4)(ii)(B)aswellasSection8(b)(4)(i)(B) of the Act.54Minor mistakes and typographical errors in the affidavits have beencorrected5SeeInternational Brotherhood of Electrical Workers, Local UnionNo II (L G Electric Contractors, Inc ),154 NLRB 766, alsoLocal282,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (J J White Ready Mix ConcreteCorp), 141NLRB 424, 438, andInternationalBrotherhood of ElectricalWorkers, Local 861 (Plauche Electric, Inc),135 NLRB 250 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith that aspect of the case determined we may turn tothe question of whether one, some,or all of the Respond-ent Unions are guilty of the violations of the Act allegedin the complaint.First,it is undisputed that the neutralemployees,members of the Engineers and Laborerssought an answer from the group of business agents as towhat they should do.Davidson,who was known to thetwo engineer members did the talking as noted above.Holt of the Laborers,Bullard of the Engineers, andRichards of the Carpenters stood silent during this con-versation except when Davidson conferred briefly withRichards in a conversation not heard by the employees.Is the silence of these business agents under the circum-stances here present sufficient to place liability on theunions which the business agents represent?InUnitedHatters,Cap and Millinery Workers(LouisvilleCapCo.), 125 NLRB 1078, the Board dealt with the issue ofdetermining the object of the union's picketing from thefailure of the union agent to repudiate statements made inhis presence at the picket line. The Board found that itwas well settled that a union is responsible for statementsor conduct on the picket line which occur in the presenceof its agent and are not repudiated by him.6From this theGeneralCounselargues thatwhereunionsarerepresented by their agents at a place where unlawfulconduct is occurring,the union agents may not stand byin silence,taking the benefits of the conduct,withoutsharing in the responsibility for the conduct.InLocal545, InternationalUnion of Operating Engineers,AFL-CIO(Joseph Sarceno & Sons, Inc.),161 NLRB1114, the Board imposed liability on the union for itsagents refusal or failure to repudiate an employee's threatand to take action to stop an unlawful work stoppage. Inthat case a union employee phoned the business agentand asked whether a former member of the union and anemployee had gotten himself square with the union. Theemployee added that if the former member hadn't com-plied,"the boys are going to refuse to work with himtomorrow."The union agent confirmed that the formermember had not paid his dues and made no response tothe threat of a work stoppage.A stoppage resulted thenext morning.The union agent did not disavow the stop-page,but instead told the employer that he would sendother operators to the job if the employer so desired.Also, inRetail Fruit&VegetableClerks'Union Local1017(Crystal PalaceMarket),116 NLRB 856, at fn. 14,the Board imposed liability for 8(b)(4)(A) conduct imput-ing the activities of the business agent of one union toanother union and concluded that the two unions were en-gaged in a joint venture in reliance,inter alia,on the fol-lowing facts:One union established the policy of requir-ing its members to respect the other's picket line; theagent of one union"maintained surveillance of the picketline" and"actually walked in the line, although only fora few minutes";the agent of one union,in conversationwithmembers of his local, indicated approval of thepicket.From the reasoning of the cases cited it would appearthatwhere business agents of several unions are on apicket line which is made to enmesh neutral employeesinto the dispute,and the business agents take no action todisassociate themselves from these enmeshing efforts, theunions must accept the responsibility for their agents'conduct.In the instant case the Respondent Carpenterswere an active participant in the inducement because itwas the Carpenters picket line which became illegal withthe union agents efforts to enmesh the employees ofneutralemployers, an action which the Carpenterrepresentativedid not disavow. The Engineers andLaborers were active participants in enmeshing the em-ployees by the refusal or the failure of their respectivebusiness agents to instruct their members as to what theyshould do. The agents of the Engineers and Laborers bythis conduct precipitated the work stoppage of the threeemployees of the neutral employer. Clearly the sole pur-pose for this conduct was, and I so find, to make sure thattheCarpenters picket line was effective, in that nomember of the Respondent Unions worked for theneutral employers, while picketing was being conducted.It is equally clear, that although only three employeeswere induced to stop work the picketing and inducementwas designed to affect all the neutral employers and theiremployees on the jobsite.For the reasons stated above, and upon the entirerecord it is found that the Respondent Unions have com-mitted the unfair labor practices alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the operations of theCompanies set forth in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYSince it has been found that the Respondents have en-gaged in certain unfair labor practices, it will be recom-mended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.Upon the basis of the foregoing findings of fact andconclusions and upon the entire record in the case, Ihereby make the following:CONCLUSIONS OF LAW1.Respondents are labor organizations within themeaningof the Act.2.Howard H. Whitney,an individual,Ted Shuler, anindividual,Marina Plumbing, A & A Electric, LovellAustin Sheetrock,RossRoofing, Dooley-Bruno Stucco,Surf Tile Co., and Rainey Flooring Co., are employersengaged in commerce or in an industry affecting com-merce within the meaning of the Act.3.By inducing and encouraging individuals employedin industries affecting commerce to refuse in the courseof their employment to perform services, with an objectof forcing or requiring Marina Plumbing, Shuler, A & AElectric,LovellAustinSheetrock,RossRoofing,Dooley-Bruno Stucco, Surf Tile Co., and Rainey Floor-ing Co., to cease doing business with Howard H. Whitney9See fn9, United Hatters,Cap and Millinery Workers (Louisville CapCo ), 125NLRB 1078 PAINTERSLOCAL 272the Respondents have engaged in unfair labor practicesaffectingcommerce within the meaning of Section8(b)(4)(i)(B) and Section 2(6) and(7) of the Act.4.By threatening,coercing,and restrainingMarinaPlumbing,Shuler,A & A Electric, Lovell AustinSheetrock,Ross Roofing, Dooley-Bruno Stucco, Surf519Tile Co.,and Rainey Flooring Co., to cease doing busi-ness with Howard H.Whitney, the Respondents have en-gaged in unfair labor practices affecting commerce withinthe meaning of Section 8(b)(4)(ii)(B) and Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]